In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination made by the respondent Zoning Board of Appeals which, after a hearing, granted a variance to the owner of a lot, substandard in area and width under the zoning ordinance, and permitted the erection thereon of a one-family dwelling, the appeal is from an order confirming the determination. Order unanimously affirmed, with costs. In our opinion, the board, upon the facts in this record, had power to grant the relief sought. It does not appear that its action was arbitrary or capricious. Under these circumstances, we may not disturb the determination made by the board in the exercise of its discretion {Matter of Burlinson v. Zoning Bd. of Appeals of City of Yonkers, 275 App. Div. 723; Matter of Jonas v. Board of Standards & Appeals of City of New Bochelle, 3 A D 2d 668). Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.